Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a metallic housing with mechanical electrical connectors for interfacing with an upstream hardline separated from a downstream hardline …the faceplate with electrical connectors for interfacing with subscribers, the electrical connectors coupled with a splitter; a hole in the faceplate for receiving a removable module including a directional coupler; and, the removable module for interconnection with the PCB” as recited in amended independent claim 13. Claims 14 – 20 depend from independent claim 13, directly or indirectly and therefore are also allowable.  Claims 1 – 12 are allowable as mentioned in previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831